Citation Nr: 1402452	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for cancer of the oral cavity, lower lip with facial distortion (squamous cell carcinoma of the hard palate, maxillary gingival region, midline upper lip and midline posterior palate), including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Vermont Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and her sister




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1986, with service in the Republic of Vietnam during the Vietnam Era.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In connection with this appeal the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 


FINDINGS OF FACT

Cancer of the oral cavity, lower lip with facial distortion (squamous cell carcinoma of the hard palate, maxillary gingival region, midline upper lip and midline posterior palate), is etiologically related to the Veteran's active service.




CONCLUSION OF LAW

Cancer of the oral cavity, lower lip with facial distortion (squamous cell carcinoma of the hard palate, maxillary gingival region, midline upper lip and midline posterior palate) was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013) in regard to this issue. 

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

Cancer of the oral cavity is not a disease currently subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (2013).

Notwithstanding the presumption, a claimant can establish service connection for disability due to herbicides exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44   (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran contends that service connection is warranted for her oral cavity cancer, which is shown by the medical evidence to be at the lower lip with facial distortion and to be diagnosed as squamous cell carcinoma of the hard palate, maxillary gingival region, midline upper lip and midline posterior palate.  She contends that this cancer is related to her in-service exposure to herbicides. 

The Veteran was a nurse during her active service.  She reported in a February 2012 written statement and during her Board hearing that while stationed at Clark Air Base in the Philippines she served in air evacuation missions during which she would be flown to in country Vietnam, where she would stay for a week or more to care for casualties.  She submitted a copy of a May 1970 document showing she was awarded an Air Medal for meritorious achievement during hazardous flights in Southeast Asia in support of the United States Air Force.  VA, therefore, has conceded that the Veteran served in Vietnam during the Vietnam Era.  Her exposure to herbicides is accordingly presumed.  38 C.F.R. § 3.307(a) (6) (iii). 

The medical evidence of record satisfactorily establishes that the Veteran has had the claimed cancer during the pendency of this appeal.  Private treatment records show that she was diagnosed and treated for oral cavity cancer, to include various surgeries and extensive treatment between 2009 and 2011.  The record also shows that scheduling of an informal conference with the RO, which eventually occurred in November 2013, had to be repeatedly rescheduled due to continuing chemotherapy and radiation treatment.  The Veteran has a current diagnosis of the disability claimed.  

In correspondence submitted in December 2013, the Veteran's private cancer physician, Dr. D.J.A., stated that the Veteran was initially diagnosed with cancer in 2007; that she was never a routine cigarette smoker, never chewed tobacco, and has never routinely drunk alcohol.  Thus, the Veteran had a healthy lifestyle.  Moreover, at the December 2013 hearing in this matter, the Veteran's sister confirmed that they had no familial history of cancer.  

In the December 2013 statement, Dr. D.J.A. recognized that medical literature shows an increased mortality risk, including twice the risk of mortality from head and neck cancers, for those exposed to Agent Orange.  While the medical literature fails to make a conclusion as to the association between Agent Orange and mouth, throat and sinus cancer, Dr. D.J.A. found that, "it is as likely as not that [the Veteran's] Agent Orange exposure contributed to her squamous cell carcinoma."  

A review of the claims files reveals no additional medical evidence either for or against the establishment of service connection for the Veteran's oral cavity cancer.

The Board finds that Dr. D.J.A.'s December 2013 is competent and credible.  The Board also finds that the Veteran is competent and credible in reporting her symptoms and healthy lifestyle, and the Veteran's sister is competent and credible in reporting their family medical history.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

Accordingly, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that service connection is in order for the cancer at issue.


ORDER

Service connection for cancer of the oral cavity, lower lip with facial distortion (squamous cell carcinoma of the hard palate, maxillary gingival region, midline upper lip and midline posterior palate), is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


